President.
The testimony cannot be received.—But, if you please, we will reserve the point.
Young then offered to prove by the guardian, that he did execute a counterpart of this indenture.
President. This cannot be admitted, unless its loss be proved. We will reserve this point also if you please.
Young then offered to prove, that the guardian did bind the boy to the plaintiff.
President. This must be rejected, as the other evidence was; since you have stated that a deed existed.
The plaintiff was then nonsuited, with leave to move to set the nonsuit aside.